Title: General Orders, 22 November 1779
From: Washington, George
To: 


        
          Head-Quarters Moore’s House [West Point]monday Novr 22nd [1779]
          Parole Oneida.  C. Signs Pecks-Kill Rochester
        
        The Honorable the Congress have been pleased to pass the following resolve—In Congress 12th of November 1779.
        Resolved—That regimental Pay-Masters not being of the rank of Captains—Quarter Masters and Adjutants be intitled to

receive the same subsistence money as is allowed to Captains by the act of Congress of the 18th of August last; this subsistence to commence on that day.
        
          After orders.
          Major Cochran of the New-York troops is appointed to relieve Lieutenant Colonel Williams superintending the hospital at Albany.
        
      